UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
D’RAYFIELD KARY-KHAME
SHIPMAN,
     Plaintiff
     v.                                                 Civil Action No. 14-384 (CKK)
NATIONAL RAILROAD PASSENGER
CORPORATION (AMTRAK), et al.,
     Defendants

                       MEMORANDUM OPINION and ORDER
                               (July 20, 2015)
    Presently before the Court is Plaintiff’s [59] “Response Motion,” in which Plaintiff
requests that the Court recuse itself because of “a serious conflict of interest.” Pl.’s Mot.
at 1. Plaintiff argues that the Court should disqualify itself and reassign this matter to a
new judge for further proceedings. Specifically, Plaintiff argues that a conflict of interest
exists because the Court dismissed another action filed by Plaintiff, Shipman v. Disabled
American Veterans (15-cv-871), 1 because of “bias in this matter,” and because the “Court
on several occasions have ignored my interests as Plaintiff in favor of Defendant’s
attorneys.” Pl.’s Mot. at 2. Plaintiff also argues that this “civil system of justice” is unfair
with respect to African-Americans. Although not styled as such, Plaintiff’s Response
Motion is effectively a Motion for Recusal. For the reasons stated below, the Court
concludes that recusal is neither required nor warranted, and the Court’s DENIES
Plaintiff’s Motion.
   The disqualification of a federal judicial officer is governed by 28 U.S.C. § 455,
which provides, in pertinent part:
        (a) Any justice, judge, or magistrate judge of the United States shall
        disqualify himself in any proceeding in which his impartiality might
        reasonably be questioned.
        (b) He shall also disqualify himself in the following circumstances:
            (1) Where he has a personal bias or prejudice concerning a party, or
            personal knowledge of disputed evidentiary facts concerning the
            proceeding.




1
 The Court dismissed that case for failure to comply with Federal Rule of Civil
Procedure 8(a). Shipman v. Disabled Am. Veterans, No. 1:15-CV-00871, 2015 WL
3635657, at *1 (D.D.C. June 9, 2015).

                                               1
28 U.S.C. § 455(a), (b)(1). 2

    In assessing section 455(a) motions for recusal, the D.C. Circuit applies an
“objective” standard: “Recusal is required when ‘a reasonable and informed observer
would question the judge's impartiality.’ ” S.E.C. v. Loving Spirit Found., Inc., 392 F.3d
486, 493 (D.C. Cir. 2004) (quoting United States v. Microsoft Corp., 253 F.3d 34, 114
(D.C. Cir. 2001), cert. denied, 534 U.S. 952 (2001)). Further, a party moving for recusal
pursuant to Section 455(a) “must demonstrate the court's reliance on an ‘extrajudicial
source’ that creates an appearance of partiality or, in rare cases, where no extrajudicial
source is involved, ... a deep-seated favoritism or antagonism that would make fair
judgment impossible.” Middlebrooks v. St. Coletta of Greater Washington, Inc., 710 F.
Supp. 2d 77, 78 (D.D.C.2010), aff’d, 2011 WL 1770464 (D.C. Cir. Apr. 4, 2011), cert.
denied, 132 S. Ct. 243 (2011) (citations and internal quotation marks omitted). A party
moving for recusal pursuant to Section 455(b) must likewise demonstrate “actual bias or
prejudice based upon an extrajudicial source.” Id. at 79 (citations omitted).
    Plaintiff’s request for disqualification is based on the undersigned District Court
Judge’s rulings in this action and in another case brought by Plaintiff, Shipman v.
Disabled American Veterans. However, “judicial rulings are almost never grounds for a
claim of bias or impartiality.” Ramos v. U.S. Dep’t of Justice, 682 F. Supp. 2d 20, 24
(D.D.C. 2010). Plaintiff does not explain how the Court’s ruling against him in Disabled
American Veterans would prevent the fair adjudication of this case. Moreover, while
Plaintiff claims that the Court has “ignored [his] interests as Plaintiff in favor of
Defendant’s attorneys,” Plaintiff does not explain how the Court has done so in a fashion
that would make fair adjudication impossible. Although Plaintiff claims that the judicial
system as a whole is biased against African-American litigants, he points to no evidence
of judicial bias by the undersigned Judge. Nor has Plaintiff identified any extrajudicial
acts by this Court that demonstrate pervasive bias or prejudice against Plaintiffs. See
Middlebrooks, 710 F. Supp. 2d at 78. Accordingly, the Court concludes that Plaintiff has
not demonstrated a basis for disqualification, and the Court DENIES Plaintiff’s request
for disqualification.

   2
      In addition to the standard for recusal pursuant to section 455, recusal of a judge
pursuant to 28 U.S.C. § 144 is appropriate “[w]henever a party to any proceeding in a
district court makes and files a timely and sufficient affidavit that the judge before whom
the matter is pending has a personal bias or prejudice either against him or in favor of any
adverse party.” 28 U.S.C. § 144. However, Plaintiff’s request plainly does not satisfy the
requirements of section 144: he has not submitted any affidavit in support of his request
for disqualification—let alone one that meets the standards of section 144. The Court
notes, as well, that it is far from a clear that a pro se party such as Plaintiff could avail
himself of section 144 even had he submitted a facially sufficient affidavit in support of
his motion. See Klayman v. Judicial Watch, Inc., 744 F. Supp. 2d 264, 273 (D.D.C. 2010)
(noting divide among courts about whether section 144 is applicable to pro se parties).
                                             2
   For the foregoing reasons, it is hereby ORDERED that Plaintiff’s [59] request for the
Court to recuse itself is DENIED.
  It is further ORDERED that he Clerk of the Court shall mail a copy of this
Memorandum Opinion and Order to Plaintiff at his address of record.

       SO ORDERED.

                                                       /s/
                                                   COLLEEN KOLLAR-KOTELLY
                                                   United States District Judge




                                           3